Citation Nr: 0615564	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
migraine headaches.   

2.  Entitlement to an initial (compensable) evaluation for 
status post right spermatocelectomy.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO granted service connection 
for migraine headaches and residuals of a right 
spermatocelectomy and assigned both disabilities a 
noncompensable evaluation effective from May 13,
2002.  The appellant, who had active service from July 1995 
to May 2002, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    

The Board remanded the case for further development in 
December 2003 and April 2005.  Subsequent to the completion 
of this development, the case was returned to the Board for 
further review.  

The appellant's claim of entitlement to an initial 
compensable evaluation for migraine headaches will be 
addressed in the remand portion of this opinion.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record does not show the appellant's 
right spermatocelectomy residuals manifest with symptoms of 
voiding dysfunction, renal dysfunction, or urinary tract 
infections; nor has complete atrophy of either or both 
testicles been shown.  However, the appellant's residuals of 
a right spermatocelectomy include testicular pain.




CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
residuals of a right spermatocelectomy have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.655(b), 4.1 - 4.14,  4.115b, Diagnostic 
Codes 7525-7529, 7523, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the Board observes that 
the appellant was not provided notice of the VCAA until April 
2005, after the issuance of the May 2002 rating decision.  In 
situations such as these, the Court has held that where the 
claimant receives a belated VCAA letter, the claimant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  While the VCAA notice did not precede 
the initial rating decision in this case, the Board notes 
that the appellant received a VCAA notice and that his claim 
was readjudicated after such notice was given. See the 
December 2005 Supplemental Statement of the Case.  The 
appellant has also had ample opportunity to respond, and thus 
is not prejudiced by any notice timing defect.  

Specifically, the April 2005 VCAA letter essentially informed 
the appellant about (1) the information and evidence not of 
record that was necessary to substantiate his claims; (2) the 
information and evidence the VA would seek to provide; 
(3) the information and evidence the appellant was expected 
to provide; and (4) requested the appellant provide any 
information or evidence in the appellant's possession that 
pertained to his claim.  In response, the appellant submitted 
two statements in support of his claim. See statements dated 
in May 2003.  After associating additional VA medical records 
with the claims file and affording the appellant a VA 
examination in connection with his spermatocelectomy claim 
(See November 2005 examination report), the appellant's 
claims were readjudicated in a December 2005 Supplemental 
Statement of the Case.  

In addition to the foregoing, the Board observes that the 
veteran was previously provided a November 2002 Statement of 
the Case (SOC) and a November 2004 Supplemental Statement of 
the Case (SSOC) that collectively reiterated the substance of 
the VCAA and also notified the appellant of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his disabilities were assigned noncompensable 
evaluations.  Notably, the November 2002 SOC, under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," provided the relevant diagnostic codes (DC) for 
the disabilities at issue (38 C.F.R. § 4.124a, DC 8100 and 38 
C.F.R. § 4.115b, DC 7523), and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes, from noncompensable to 50 percent, and also 
informed the appellant that higher separate ratings were 
possible with certain other symptomatology.  Based upon this 
evidence, the Board finds that the appellant has been 
informed of what was necessary to achieve higher ratings for 
the service-connected disabilities at issue.  

As noted above, the appellant was provided with notice of 
what type of  information and evidence was needed to 
substantiate his claims for increased disability ratings.  
However, he was not informed of VCAA notice provisions 
pertaining to effective dates for increased ratings under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 prior to adjudication of his claims.  Despite the 
absence of an initial VCAA notice provided to the appellant 
on the effective date element, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, the Board observes that the RO 
assigned an effective date of May 13, 2002 for both of the 
appellant's disabilities; which is the day following the 
appellant's separation from service. See May 2002 rating 
decision; DD 214 Form.  In addition, since the Board has 
evaluated all evidence of record and concludes below that an 
increased rating is warranted for the appellant's residuals 
of a right spermatocelectomy, any questions as to the 
appropriate effective date to be assigned will be addressed 
by the RO in effectuating the award.  Under these 
circumstances, the Board finds that any inadequacies or 
deficiencies in the VCAA notice do not result in prejudice to 
the appellant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the Board observes that the appellant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and VA medical 
records have been associated with the claims file.  
Additionally, the appellant has been afforded several VA 
examinations that have assessed the severity of his service-
connected disabilities.  The appellant has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with these claims.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and the case is ready for appellate review.

B.  Increased rating for residuals of a right 
spermatocelectomy

The appellant has currently been assigned noncompensable 
disability rating for residuals of a right spermatocelectomy 
under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 
7529-7525 (2005).  At present, the appellant contends that 
his disability is more disabling than currently evaluated and 
has appealed for an increased rating.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence support an increased rating in regards to the 
appellant's right spermatocelectomy claim.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.
  
Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

While in service, the appellant underwent a right 
spermatocelectomy in August 1999. See service medical records 
dated in October 1999.  Service connection for residuals of a 
right spermatocelectomy was granted in a May 2002 rating 
decision; and the RO assigned a noncompensable disability 
rating under 38 C.F.R. § 4.115b, Diagnostic Code 7529-7525 
(2005).  The appellant now contends that he is entitled to an 
increased rating for this disability based upon pain he 
reports consistently experiencing in the right testis since 
his surgery. See December 2002 statement with VA Form 9.  

The Board observes that residuals of a spermatocelectomy are 
not a listed condition under the VA Rating Schedule.  In 
situations such as this one, when an unlisted condition is 
encountered, rating by analogy is appropriate if a closely 
related condition that approximates the anatomical 
localization, symptomatology and functional impairment is 
available. 38 C.F.R. § 4.20.  The appellant's disability has 
been rated analogously under Diagnostic Code 7529, which 
specifically pertains to benign neoplasms of the 
genitourinary systems.  This diagnostic code provides that 
benign neoplasms of the genitourinary system are to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant. See 38 C.F.R. § 4.115b.  The appellant's 
disability has also been rated analogously to Diagnostic Code 
7525, which pertains to chronic epididymo-orchitis.  
According to Diagnostic Code 7525, chronic epididymo-orchitis 
is to be rated as urinary tract infection.  See 38 C.F.R. 
§ 4.115a (2005)

In this case, the Board finds that the appellant is not 
entitled to an increased rating pursuant to either Diagnostic 
Code 7529 or Diagnostic Code 7525 since there is no evidence 
of record indicating that he experiences either voiding 
dysfunction, renal dysfunction or urinary tract infections as 
a result of his right spermatocelectomy.   
In fact, the evidence of record shows that as of November 
2005, the appellant denied problems with either kidney stones 
or kidney infections, reported that he had no been 
hospitalized for urinary tract disease and also denied 
treatment for malignancies.  See November 2005 VA examination 
report.  In addition, the appellant indicated that he 
urinated 3 to 4 times a day and none at night; and denied 
urinary incontinence. Id.  The appellant stated that the last 
time that he had a urinary tract infection was in March 2001; 
and indicated that he had never undergone a urinary tract 
surgery. Id.  Based upon this evidence, an increased rating 
pursuant to either Diagnostic Code 7529 or Diagnostic Code 
7525 is not warranted.   

The Board has also reviewed the appellant's claim pursuant to 
Diagnostic Codes 7523 - 7524, but finds that they are 
inapplicable because there is no competent evidence of record 
indicating that the appellant's right testicle has atrophied, 
been removed, or that the appellant is sterile.  See March 
2002 urology examination (both testicles were noted to be 
descended and appeared to be normal); March 2002 General 
Medicine examination report (genital and rectal examination 
revealed that the testicles were of the same size); November 
2005 examination report (testes were descended bilaterally 
and without swelling, although there was slight tenderness on 
the right side).  While the appellant reported that on 
average of every 2 to 3 months, he experiences an episode 
where he does not feel like having intimate relations with 
his wife due to pain in his groin region, this testimony does 
not constitute medical evidence as to the loss of erectile 
power. See November 2005 examination report, p.   
Therefore, the appellant is not entitled to an increased 
rating pursuant to these diagnostic codes. 

However, in addition to the foregoing, the Board has 
considered whether any other diagnostic codes which address 
the appellant's symptomatology might afford him a compensable 
disability rating.  The Board observes that during the 
pendency of this appeal, the VA issued new regulations for 
rating disabilities for skin disability under 38 C.F.R. § 
4.118, which became effective August 30, 2002.  Under the 
most recent version of the Diagnostic Code 7804, a 10 percent 
disability evaluation is contemplated for superficial scars 
that are painful on examination.  This 10 percent disability 
evaluation represents the maximum schedular criteria for that 
disability.  

In this case, while there is no indication that the appellant 
developed a painful scar as a result of his 
spermatocelectomy, he has been diagnosed with subsequent 
testalgia. See November 2005 examination report.  Given the 
fact that the appellant's symptomatology does not clearly 
fall within the rating criteria related to the genitourinary 
system and he has consistently argued that the main residual 
of his spermatocelectomy consists of pain and tenderness of 
the right testicle, the Board determines that it would be 
appropriate to rate the appellant's testalgia analogous to 
Diagnostic Code 7804.  In doing so, the Board resolves doubt 
in the appellant's favor as to this issue; and finds that 10 
percent disability rating is warranted by analogy for the 
appellant's painful residuals of his right spermatocelectomy.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that residuals of his right 
spermatocelectomy have resulted in marked interference with 
his employability or necessitated frequent periods of 
hospitalization.  In the absence of such a showing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the 
Board finds that there is no competent evidence in support of 
an increased rating pursuant to these provisions.   


ORDER

A 10 percent rating for residuals of a right 
spermatocelectomy is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to a compensable evaluation 
for migraine headaches discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the appellant was 
initially assigned a noncompensable evaluation for migraine 
headaches under Diagnostic Code 8100 (2005).  Under 
Diagnostic Code 8100, a 50 percent disability rating for 
headaches may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is for 
assignment where there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is for assignment for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompensable evaluation is 
warranted for migraine headaches with attacks less often than 
the frequency of attacks required for a 10 percent 
evaluation. 38 C.F.R. Part 4, Diagnostic Code 8100.  Absent 
evidence that the appellant's migraine headaches are 
prostrating in nature, an increased rating is not warranted 
even in light of evidence indicating that the appellant 
experiences headaches on a frequent basis, i.e. on average of 
more than once a month.  

In this case, the appellant's VA medical records do not 
reflect that his migraine headaches in the past have been 
prostrating in nature.  Records dated in October 2002 
indicate that the appellant complained of recurrent migraine 
headaches that occurred about 2 to 3 times per month; and 
that he took the medication Inderal with good control of his 
headache symptoms. See October 2002 VA medical records.  In 
describing his headaches, the appellant stated that they were 
throbbing in nature and usually located on one side of the 
frontal parietal areas, but that they could migrate to the 
other side as well.  The headaches were sometimes associated 
with nausea, without vomiting; and the appellant reported 
that he sometimes felt dizzy or woozy, without visual 
premonitory signs.  When the appellant developed a migraine 
headache, he experienced problems with photophobia and 
phonophobia and preferred to stay in a calm, dark room.  
However, the headaches usually lasted for only a few hours 
and responded to rest in a dark place; and the appellant 
reported that taking Imitrex relieved the headache ("The 
Imitrex has helped him the most thus far, which aborts the 
headache he has").  See October 2002 VA medical records.  VA 
medical records dated from September 2004 to April 2005 
indicate that the appellant continued to experience migraine 
headaches, but that medication appeared to control his 
symptoms.  See September 2004 VA medical records. 

However, in May 2005, the appellant was seen in a neurology 
clinic at a VA Medical Center during which he complained of a 
change in character of his headaches.  He reported that 
medications that used to help with his headaches were no 
longer effective; and that the symptomatology of the 
headaches had changed.  He stated that the headaches no 
longer occurred on both sides of his head, but instead 
occurred on the left side only; and that they originated in 
his neck and slowly extended to the side of his head.  He 
reported that these headaches occurred approximately twice a 
week, typically lasted from noon until he went to bed, and 
that they resolved with sleep.  He stated that these 
headaches were rarely preceded by an aura; and that while he 
did not experience photosensitivity with them, he did have 
sensitivity to sound.  After undergoing a neurological 
examination, which was normal, the appellant was diagnosed 
with cervicogenic headaches in a patient with migraines and 
placed on different medications. See May 2005 VA medical 
records.  The May 2005 medical records indicate that an MRI 
was ordered; and that the appellant was to be seen for 
follow-up in three months time. Id.   VA medical records 
dated after May 2005 have not been associated with the claims 
file.    

In light of the change in the appellant's diagnosis and the 
lack of medical evidence indicting whether the appellant's 
cervicogenic headaches are related to his service-connected 
migraine headache disability, the Board finds that this case 
must be remanded in order to obtain the appellant's most 
recent VA medical records and to afford the appellant a 
neurological examination.  In addition, a remand will enable 
the RO to provide appropriate VCAA notice to the appellant 
regarding the merits of his claim.  See also Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the 
appellant if further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to an 
initial compensable evaluation for his 
migraine headache disability notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2.  The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facility in Chicago, 
Illinois dated after May 2005, particularly 
records associated with the appellant's 
treatment from the neurology department.   

3.  The RO should afford the appellant a VA 
neurological examination in order to assess 
the current severity of his migraine 
headaches and cervicogenic headaches; and 
request a medical opinion as to whether these 
headaches are related.  The appellant's 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must annotate the 
examination report that the claims file was 
in fact made available for review in 
conjunction with the examination.  The 
examination report should include a 
description of the appellant's symptoms, 
clinical findings, and any associated 
functional impairment that is attributed to 
his service-connected migraine disability; 
and should also indicate whether the examiner 
finds that the appellant's migraine headaches 
to be "prostrating" in nature.   The 
examiner should also opine as to whether the 
appellant's cervicogenic headaches are 
related to or separate from the appellant's 
migraine headache disability; and identify 
the symptomatology and related functional 
impairment that is attributable to the 
cervicogenic headaches, including whether 
these headaches are "prostrating" in nature.  
All findings should be reported in detail 
accompanied by a complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


